 

 

IN THE UNITED STATES DISTRICT COURT MAR 27 2028
FOR THE DISTRICT OF MONTANA Olerk, US District Court
BILLINGS DIVISION Billings
UNITED STATES OF AMERICA,
Case No. CR 14-72-BLG-SPW
Plaintiff,

vs. ORDER
RICHARD JUNIOUS HILL, JR.,

Defendant.

 

 

An Administrative Order was filed by Chief Judge Morris on March 16, 2020,
regarding COVID-19 and the advised precautions to reduce the possibility of
exposure to the virus and slow the spread of the disease. See also The President’s
Coronavirus Guidelines for America, CDC, 2 (2020), (recommending canceling
events involving ten or more people) _https://www.whitehouse.gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that the hearing on Defendant’s Opposed Motion
for Early Termination of Supervised Release (Doc. 56) set for Thursday, April 2,

2020 at 1:30 p.m. is VACATED.
IT IS FURTHER ORDERED that the hearing is reset for Wednesday, May
20, 2020 at 1:30 p.m.
The Clerk of Court is directed to notify counsel of the making of this Order.

DATED this 27 day of March, 2020.

(?-. Lhe
SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
